245 F.2d 676
ATLAS POWDER COMPANY, Appellant,v.T. E. LEONARD, Appellee.
No. 12941.
United States Court of Appeals Sixth Circuit.
April 4, 1957.

Appeal from the United States District Court for the Eastern District of Tennessee; Darr, Judge.
Paul Campbell, Sr. of Campbell & Campbell, Chattanooga, Tenn., for appellant.
Milton D. McClure, of McClure & Moore, Chattanooga, Tenn., Folts, Brammer, Bishop & Thomas, Chattanooga, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal by the Atlas Powder Company, an employer, from a money judgment in favor of one of its employees, T. E. Leonard, in an action wherein that employee sought recovery under the Workmen's Compensation Laws of Tennessee, has been heard upon the oral arguments and briefs of the attorneys for the contending parties and upon the entire record in the case;


2
And it appearing from a consideration of the arguments, briefs and record that the judgment of the district court — upon the basis of the opinion of District Judge Darr and his findings of fact and conclusions of law, 152 F. Supp. 81, is supported by the evidence and is not clearly erroneous but is based upon sound juristic reasoning in the application of controlling law;


3
The judgment of the district court is affirmed.